Citation Nr: 1241346	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a headache disability, including as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to a higher initial disability evaluation for an adjustment disorder with mixed anxiety and depressed mood (acquired psychiatric disorder), rated 10 percent disabling.

4.  Entitlement to a higher initial disability evaluation for right lower extremity peripheral neuropathy, rated 10 percent disabling.  

5.  Entitlement to a higher initial disability evaluation for left lower extremity peripheral neuropathy, rated 10 percent disabling.  

6.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Lincoln, Nebraska, Regional Office (RO).

The Board acknowledges that a January 2010 Board determination denied the Veteran's claim seeking a TDIU rating; however, as part of another distinct claim for VA benefits, he again raised the issue of employability as related to service connected disabilities.  Accordingly, the Board finds that it properly has jurisdiction over the TDIU claim, which is part-and-parcel of the July 2009 rating action on appeal and was not the subject of the January 2010 Board determination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of entitlement to (I) service connection for diabetic retinopathy, (I) an initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder, and (III) a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran's headaches had their onset in service.  

2.  Since March 16, 2009, the Veteran's acquired psychiatric disorder has manifested in at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

3.  The Veteran's right lower extremity neurological disorder manifest in no more than mild incomplete paralysis of the nerve.  

4.  The Veteran's left lower extremity neurological disorder manifest in no more than mild incomplete paralysis of the nerve.  


CONCLUSIONS OF LAW

1.  Headaches are proximately due to diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Since March 16, 2009, the criteria for at least a 30 percent evaluation for psychiatric disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9440 (2011).

3.  The criteria for an evaluation in excess of 10 percent for a right lower extremity neurological disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a; Diagnostic Code 8521 (2011).

4.  The criteria for an evaluation in excess of 10 percent for a left lower extremity neurological disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a; Diagnostic Code 8521 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants the service connection claim for headaches and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  With regard to the acquired psychiatric disorder and respective peripheral neuropathy claims, the appeals arise from his disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained and he has declined a Board hearing in connection with the present appeal.  Further, the Veteran has been provided appropriate and adequate April 2009 VA examinations and neither the Veteran nor his attorney have reported that the nature, extent and severity of the condition(s) has worsened and the record does not suggest such a conclusion.  Therefore, the Board need not remand the appeal solely due to the passage of time since the April 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf nor is any such evidence reasonably indentified by the record.  

Accordingly, the Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  In light of the foregoing and because the decision below grants an initial 30 percent disability rating for the acquired psychiatric disorder and remands the issue of entitlement to an initial disability rating in excess of 30 percent for additional development, the Board finds that VA has made all reasonable efforts to assist the Veteran in substantiating his claims and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Service connection claim for headaches

The Veteran presently seeks service connection for a headache disability.  Specifically, the Veteran maintains that his experiences headache related symptoms related to service connected diabetes mellitus, type II.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At his April 2009 VA examination, the Veteran detailed his headache symptomatology, including the onset of symptoms with low blood sugars.  After examining the Veteran and noting current examination findings, the examiner indicated that the Veteran did not have a primary headache condition and stated that the condition occurs "with drops of blood sugar, (sic) this would simply be a symptoms of hypoglycemia/drop of blood sugar and would not be considered a separate and specific diagnosable headache condition apart from his diabetes."  

In the present circumstance the analysis may be stated briefly.  Service connection is in effect for diabetes mellitus, type II, and the Veteran provides a competent and credible account of headache symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the only competent medical opinion of record is highly probative as to the determinative matter at hand, as it is based the examiner's relevant medical expertise, consideration and analysis of the Veteran's competent account of symptomatology, and the relevant medical evidence of record; moreover, while not providing an independent headache diagnosis, the opinion sufficiently relates a headache condition to the Veteran's service-connected diabetes mellitus, type II.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the criteria to establish service connection for a headache condition, secondary to diabetes mellitus, type II, have been established and service connection is warranted.  See 38 C.F.R. § 3.310.

Initial disability evaluations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Acquired psychiatric disability

By way of background, the July 2009 rating action granted service connection for an acquired psychiatric disability, assigning a 10 percent disability evaluation, effective March 16, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  The Veteran filed a timely notice of disagreement, with respect to the assigned disability rating, and perfected appellate review of this determination.  The Board will now review a portion of the Veteran's claim for a higher initial disability evaluation for this condition.   

Diagnostic Code 9440 provides for the following disability evaluations for psychiatric disabilities.  A 10 percent disability rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication.

A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

During an April 2009 VA examination, the Veteran reported that he lived by himself and, while he did have arguments with members of his family, he continued to have contact with family and neighbors.  At this time, the examiner also detailed psychiatric manifestations, including a lack of energy, some sleep impairment (i.e., sleeping approximately 5 hours), and a poor attitude due to fatigue, and indicated the Veteran had a moderate degree of social contacts.  The Veteran also presented with periodic concentration impairment without any serious problems, episodic nervousness and anxiety, and excessive worrying.  On mental status examination, slowed psychomotor activity and a dysphoric mood were noted were the only noted abnormalities.  His GAF score was 65.  

Based on the evidence of record, at this time, the Board finds that the Veteran's disability picture for the entire period under review, most close approximates a 30 percent disability rating; however, to the extent further development may establish entitlement to an initial rating in excess of 30 percent the claim is remanded below.  

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the other competent and credible evidence of record confirms that the Veteran's psychiatric condition manifest in episodic nervousness and anxiety, and excessive worrying, as noted in the April 2009 VA examination.  Further, the evidence of record confirms that the Veteran experiences sleep impairment, which results in a poor mood and fatigue.  What is more, the April 2009 VA examiner reported the Veteran maintaining moderate social contacts, suggesting the presence of at least some social impairment.  While not definitive, the Board finds the evidence of record to strongly suggest that the Veteran's psychiatric symptoms likely result in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's acquired psychiatric disorder warrants at least a 30 percent disability rating.  To this extent, the appeal is granted.

	Lower extremity peripheral neuropathy

By way of background, the July 2009 rating action granted service connection for right lower extremity and left lower extremity peripheral neuropathy, assigning respective 10 percent disability evaluations, effective March 16, 2009, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Veteran filed a timely notice of disagreement, with respect to the assigned disability ratings, and perfected appellate review of the determinations.  The Board will now review the Veteran's claim for higher initial disability evaluations for the conditions.   

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

As outlined in 38 C.F.R. § 4.124a, Diagnostic Code 8521, incomplete paralysis of the common peroneal nerve warrants a 30 percent evaluation if it is severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The Veteran was provided a VA neurological examination in April 2009.  At the examination, he reported having bilateral lower extremity tingling and decreased and burning sensations, with such symptoms improving with medication.  The Veteran also denied any motor dysfunction, loss of proprioception of the extremities.  On examination, he presented with a decreased sensation to light touch, but no sensory deficits associated with pain or position.  He had bilaterally diminished knee reflex and bilateral ankle reflexes were absent.  The examiner also reported the absence of muscle atrophy, abnormal muscle tone/build, tremors, ticks or other abnormal movements, functional impairment of any joint affected by the nerve, and normal gait and balance.  The examiner diagnosed mild diabetic peripheral neuropathy of the lower extremities.  

Also of record are the Veteran's numerous VA treatment records.  At an October 2009 VA treatment, the examiner indicated the Veteran's neurological system was grossly intact.  In December 2009, a VA medical care provider documented him as presenting normal reflexes.  While not detailed herein, the Board finds that the other medical evidence of record is generally consistent with that detailed above.  

Upon reviewing the evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for a right or left lower extremity neurological disorder have not been met.  The medical evidence of record confirms the presence of bilateral lower extremity sensory and reflex impairments; however, there is no evidence of any muscle atrophy.  What is more, the medical evidence generated during the period under review does not indicate, nor does the Veteran assert, any lower extremity neurological disorder(s) prevents ambulation or result in constant and/or intermittently excruciating pain.  Upon considering both the medical and lay evidence of record, the Board finds that the service-connected right and left lower extremity neurological disorders are, at best, characterized as "mild" in nature.  Accordingly, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521, a rating in excess of 10 percent, for the Veteran's right or left lower extremity neurological disorder is not warranted and, to this extent, the appeals are denied. 

Extraschedular considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity and symptoms of the Veteran's service-connected (i) right lower extremity neurological disorder and (ii) left lower extremity neurological disorder.  There is evidence that these respective service connected disorders are productive of pain and functional impairments, which, as detailed herein, are contemplated by the respective ratings and the applicable rating criteria.  Essentially, there is no evidence of record to suggest the symptomatology and related impact of the Veteran's service connected disorders is not contemplated by the rating assigned and the general rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

Service connection for headaches is granted.  

An initial 30 percent disability rating for an acquired psychiatric disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability evaluation in excess of 10 percent for right lower extremity peripheral neuropathy is denied.  

A disability evaluation in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  


REMAND

In the decision herein, the Board granted the Veteran a 30 percent initial disability evaluation for an acquired psychiatric disorder, but finds additional development is necessary prior to finally adjudicating this claim.  Specifically, the April 2009 VA psychiatric examiner indicated that the Veteran was being treated for his psychiatric condition; however, no psychiatric treatment records dated after November 2008 were of record.  Further, the Board observes that the Veteran receives regular VA, and possibly VA fee-basis, treatment related to his eye condition, but the most recent treatment record is dated in February 2010.  While not definitive, taken together the evidence suggests the Veteran likely receives regular VA psychiatric and eye treatment; nonetheless, records generated after the aforementioned dates are not of record or available via the Virtual VA system.  VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2011).  As such, the Board has no discretion and must remand this appeal to attempt to obtain outstanding VA treatment records.

With respect to the service-connected psychiatric disability, the Board finds that the April 2009 VA examination does not presently provide a basis to make a fully informed assessment of the Veteran's condition because of the numerous of relevant records that are likely outstanding.  For this reason, as well as a July 2009 VA eye report suggesting the Veteran may have a current diagnosis of diabetic retinopathy, the April 2009 VA eye examination also fails to provide a basis for the Board to evaluate the diabetic retinopathy claim at this time.  As such, the Board is without discretion and must remand, for additional examination and opinion, the acquired psychiatric disorder and diabetic retinopathy conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, in light of Rice and given the Veteran's request for a TDIU rating arouse during the pendency of the present appeal the matter must be addressed in this context.  Moreover, the Board is remanding the claims discussed above and has granted service connection for a headache condition, which the RO has yet to implement.  Because these determinations may impact the TDIU claim, the Board finds that the issue are inextricably intertwined and must be considered together, rending any decision on the Veteran's TDIU claim premature at this juncture.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his psychiatric and diabetic retinopathy symptomatology, including any possible relationship to service or service-connected disability and employment related impairment(s).  The Veteran should also be advised that he can submit evidence relating to the combined impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this evidence.

2.  The RO must obtain all outstanding VA hospitalization and treatment records, including from VA fee-basis providers, if any, for any (A) eye condition, dated since February 2010; and (B) psychiatric conditions, since November 2008.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

3.  After the above development has been completed, the RO must schedule the Veteran for an appropriate examination to determine the nature, extent, onset and etiology of his eye condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.

The examiner must diagnose all eye pathology, including specifically ruling in or excluding a diagnosis of diabetic retinopathy.  Then, as to each condition, please opine as to whether it is at least as likely as not that it:

(a) was caused by military service; 

(b) had its onset during military service or within one year of separation; 

(c) was caused by any service-connected disability, specifically including diabetes mellitus, type II; and 

(d) was aggravated by any service-connected disability, specifically including diabetes mellitus, type II.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's is rendered unable to secure or follow a substantially gainful occupation because of 

(a) the manifestations of the diabetic process alone; and 

(b) the aggregate of his service-connected disabilities.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

In providing the requested opinions, the examiner must acknowledge and discuss (i) the Veteran's report of symptomatology; (ii) the February 2007 VA eye examination; (iii) the June 2009 and July 2009 VA ophthalmology treatment record; and any medical evidence deemed pertinent.  

All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

4.  After associating all outstanding records with the claims file, the AMC/RO shall afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.

The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on his social and occupational impairment related to his psychiatric disability.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's is rendered unable to secure or follow a substantially gainful occupation because of 

(a) his service-connected psychiatric disability alone; and 

(b) the aggregate impact of his service-connected disabilities.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

5.  Then, after ensuring implementation of the grant of service connection for a headache condition, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


